DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/649,658 filed on 02/01/2022.
Claims 1-13 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120 to parent Application No. 16/660,879, filed on 10/23/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/01/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2021/0056187; Hereinafter “Taylor”) in view of Adams et al. (US 2018/0158053; Hereinafter “Adams”).
Regarding claim 1, Taylor teaches an authentication method to grant access to a secure service, the authentication method comprising:
capturing, by a camera of a user device, images of one or more real-world objects in a physical environment (Taylor: Para. [0046], In Step 303, after the user directs the camera of user device 10 to the user identification object, user device 10 captures an image of the user identification object, referred to as the “request image.” The request image may be a still picture, or may be video, which may help to capture the user identification object in greater detail or from better views to assist the system in properly recognizing the user identification object.);
displaying, on a display of the user device, the captured images (Taylor: Para. [0007], In the context of a user device having a camera and a display, a viewer observing the real world that the user device is capturing with its camera and displaying on its display, will also observe virtual media appearing on the display as though it is a part of the real world. The virtual media can be video, pictures, text, or any virtual image displayed in addition to the displayed real world objects, often presented as though the AR objects exist in the real world.);
displaying a virtual authentication lock on the display of the user device (Taylor: Para. [0050], In Step 305, user device 10 receives and displays an AR authentication challenge. User device 10 receives a response from server 20, which includes the selected authentication challenge that was associated with the user's stored information in user identification database 21. A processor in user device 10 extracts the AR authentication challenge from the data received from server 20, and, in connection with a graphics module of user device 10, presents the AR authentication challenge on the display 11 of user device 10.); 
receiving one or more interactions with the virtual authentication lock (Taylor: Para. [0055], Returning to FIG. 3, in Step 306, user device 10 receives the user's response to the AR authentication challenge, and transmits the response to server 20.); 
determining whether the one or more interactions correspond to one or more authentication interactions related to the virtual authentication lock (Taylor: Para. [0055], Once server 20 receives the response, the processing components of server 20 compares the response to the stored information in user identification database 21. This comparison may include a comparison of submitted text to the text stored in user identification database 21, a comparison of selected images to images stored in user identification database 21, or other data useful in identifying the correct response.); 
granting, in response to the one or more interactions corresponding to the one or more authentication interactions, access to the secure service provided by the electronic device (Taylor: Para. [0057], Following the comparison of the user's response to the stored information in user authentication database 21, depending on the results of the comparison, server 20 transmits an authentication approval or denial.).
Taylor does not explicitly teach determining that an electronic device is being displayed on the display of the user device, the electronic device providing a secure service; in response to the electronic device being displayed on the display of the user device.
In an analogous art, Adams teaches determining that an electronic device is being displayed on the display of the user device, the electronic device providing a secure service (Adams: Para. [0125], Augmented reality user device 200 may project values for the inputs of input device 512 in augmented reality environment 126. Augmented reality user device 200 may project values according to virtual object overlay 528 (similar to virtual object overlay 138 described with respect to FIG. 3D). For example, augmented reality user device 200 may project alpha-numeric characters onto each key of a keypad in the field of view of user 102. When user 102 looks at electronic transaction terminal 510 using augmented reality device 200, user 102 sees values on the keys of the keypad. [terminal 510 meets electronic device limitation]);
in response to the electronic device being displayed on the display of the user device, displaying a virtual authentication lock on the display of the user device (Adams: Para. [0125], Augmented reality user device 200 may project values for the inputs of input device 512 in augmented reality environment 126. Augmented reality user device 200 may project values according to virtual object overlay 528 (similar to virtual object overlay 138 described with respect to FIG. 3D). For example, augmented reality user device 200 may project alpha-numeric characters onto each key of a keypad in the field of view of user 102. When user 102 looks at electronic transaction terminal 510 using augmented reality device 200, user 102 sees values on the keys of the keypad. Para. [0126], Virtual object overlay 528 may overlay values on the physical input device in any suitable order, and different virtual object overlays 528 may overlay values in different orders. Para. [0106], At step 414, the virtual reality user device displays the virtual authentication object to the user via the display of the virtual reality user device. For example, virtual reality user device 200 displays virtual authentication object 128 to user 102 via display 208.).
receiving one or more interactions with the virtual authentication lock (Adams: Para. [0108], At step 416, the virtual reality user device detects one or more gestures performed by the user on the displayed virtual authentication object. The one or more gestures manipulate the virtual authentication object to enter an authentication code. For example, virtual reality user device 200 may detect a sequence of button presses performed by user 102 on virtual authentication object 128.);
determining whether the one or more interactions correspond to one or more authentication interactions related to the virtual authentication lock (Adams: Para. [0111], At step 418 the virtual reality user device forms an authentication request. The authentication request comprises the virtual authentication object, the detected one or more gestures, and an identifier of the user. For example, virtual reality user device 200 may form an authentication request comprising virtual authentication object 128, a digital representation of the gestures performed by user 102 in pressing numbered keys “1”, “3” and “5”, and an identifier of user 102.); and
granting, in response to the one or more interactions corresponding to the one or more authentication interactions, access to the secure service provided by the electronic device (Adams: Para. [0119], Authentication server 122 compares the authentication code with the determined authentication code. If both authorization codes match (e.g., both are “135”), authentication server 122 authenticates the user. Para. [0058], Para. [0060], In yet another alternative, in Step 309, user device 10 receives an authentication denial from server 20, indicating that the AR authentication challenge was not satisfied, and further receives a request to initiate an additional AR authentication challenge. In this alternative, the user is not determined to be authentic, but is given an additional opportunity to demonstrate the user's authenticity. For example, the authentication procedure may allow for one or more unsatisfied AR authentication challenges before ultimately denying the user access to the activity.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Adams with the system and method of Taylor to include determining that an electronic device is being displayed on the display of the user device, the electronic device providing a secure service; in response to the electronic device being displayed on the display of the user device because this functionality provides for enhanced security measures as an attacker cannot determine the authentication code by observing or recording the user and even if the attacker is able to capture the gestures of the user, the attacker is not able to view the authentication objection that the user is manipulating to enter the authentication code (Adams: [0109]).
Regarding claim 2, Taylor, in combination with Adams, teaches the authentication method of claim 1, wherein the electronic device is a print device (Adams: Para. [0122], System 500 includes user 102 participating in an electronic transaction with electronic transaction terminal 510. User 102 performs dynamic authentication using augmented reality user device 200. Para. [0123], Electronic transaction terminal 510 comprises a terminal such as an automatic teller machine, vending machine, gas pump, or any other terminal that authenticates a user for access or for accepting payment. [under the BRI, device includes a receipt printer and meets the printer device limitation]).
Regarding claim 3, Taylor, in combination with Adams, teaches the authentication method of claim 2, wherein the secure service is a print service (Adams: Para. [0122], System 500 includes user 102 participating in an electronic transaction with electronic transaction terminal 510. User 102 performs dynamic authentication using augmented reality user device 200. Para. [0123], Electronic transaction terminal 510 comprises a terminal such as an automatic teller machine, vending machine, gas pump, or any other terminal that authenticates a user for access or for accepting payment. [printing services include a service for authenticated access of a user]).
Regarding claim 5, Taylor, in combination with Adams, teaches the authentication method of claim 1, wherein displaying the virtual authentication lock on the display of the user device comprises displaying the virtual authentication lock near the electronic device (Adams: Para. [0125], Augmented reality user device 200 may project values for the inputs of input device 512 in augmented reality environment 126. Augmented reality user device 200 may project values according to virtual object overlay 528 (similar to virtual object overlay 138 described with respect to FIG. 3D). For example, augmented reality user device 200 may project alpha-numeric characters onto each key of a keypad in the field of view of user 102. When user 102 looks at electronic transaction terminal 510 using augmented reality device 200, user 102 sees values on the keys of the keypad. Para. [0126], Virtual object overlay 528 may overlay values on the physical input device in any suitable order, and different virtual object overlays 528 may overlay values in different orders.).
Regarding claim 6, Taylor, in combination with Adams, teaches the authentication method of claim 1, wherein the one or more interactions comprise one or more gestures (Adams: Para. [0108], At step 416, the virtual reality user device detects one or more gestures performed by the user on the displayed virtual authentication object. The one or more gestures manipulate the virtual authentication object to enter an authentication code. For example, virtual reality user device 200 may detect a sequence of button presses performed by user 102 on virtual authentication object 128.).
Regarding claim 7, Claim 7 is rejected under the same rational as claim 1. 
Regarding claims 8-10, Claims 8-10 are rejected under the same rational as claims 1-3, respectively. 
Regarding claims 12-13, Claims 12-13 are rejected under the same rational as claims 5-6, respectively. 

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2021/0056187; Hereinafter “Taylor”) in view of Adams et al. (US 2018/0158053; Hereinafter “Adams”) in view of Lebeck et al. (US 2022/0012923; Hereinafter “Lebeck”).
Regarding claim 4, Taylor, in combination with Adams, teaches the authentication method of claim 1. Taylor, in combination with Adams, does not explicitly teach wherein determining that the electronic device is being displayed on the display of the user device comprises using a neural network trained to detect the electronic device.  
In an analogous art, Lebeck teaches wherein determining that the electronic device is being displayed on the display of the user device comprises using a neural network trained to detect the electronic device (Lebeck: Para. [0046], In some embodiments, the recognizer engine 212 is configured to receive information from the environmental sensor devices 204, and to detect real-world objects based on the information. For each real-world object detected by the recognizer engine 212, the recognizer engine 212 also determines a type of the real-world object (e.g. “human,” “wall,” “billboard,” “picture frame,” “car,” etc.) using any suitable technique, including but not limited to a convolutional neural network. The recognizer engine 212 may provide the detected real-world objects and their types to the real-world object engine 222, and may continue to track the location of the detected real-world objects to allow virtual objects to be presented in a proper location. Para. [0054]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lebeck with the system and method of Taylor and Adams to include wherein determining that the electronic device is being displayed on the display of the user device comprises using a neural network trained to detect the electronic device because this functionality provides for enhanced and efficient detection and tracking of real world objects by use of a neural network (Lebeck: [0046]).
Regarding claim 11, Claim 11 is rejected under the same rational as claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437